Citation Nr: 1545447	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  12-31 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1967 to April 1969.  He died in February 2011.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Appellant was scheduled for a Board hearing to be held in April 2015, but she requested the hearing be postponed.  The Board hearing was rescheduled for August 2015, but the Appellant cancelled that hearing.  No further action with respect to scheduling a Board hearing is necessary.  See 38 C.F.R. § 20.702(c) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Appellant contends that the Veteran's death was related to his exposure to herbicide agents (e.g. Agent Orange).  See, e.g., February 2014 VA Form 21-4138.  Importantly, the decedent was a decorated combat veteran of the Vietnam Era; therefore, he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The decedent's death certificate indicates that the immediate cause of death was gastrointestinal bleeding and anemia secondary to an acute hemorrhage, with an etiology of peptic ulcer disease, as well as cirrhosis of the liver.  See March 2011 Certificate of Death.  None of those conditions were service-connected at the time of the Veteran's death and none of those conditions are presumptively related to exposure to herbicide agents.  However, the Veteran was service-connected for a left knee disability, he had a history of coronary artery disease, and he had hypertension.

The left knee disability is relevant because the record reflects that the Veteran took nonsteroidal anti-inflammatory medication (NSAIDs) (e.g. Vioxx, Motrin) for pain associated with his left knee disability.  It is common knowledge that NSAIDs may be associated with bleeding, but the Board is unable to say if NSAIDs were related to the gastrointestinal bleeding in this case.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).  The evidence is sufficient to trigger the duty to assist in obtaining the medical opinion necessary to resolve this issue.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2009); Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2009).  No opinion has yet been obtained, so remand is necessary.

The Veteran's diagnosed coronary artery disease is at least potentially relevant because, although not service-connected at the time of death, the condition is presumptively associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  In addition, the record documents that, at least as late as April 2010, the Veteran was taking aspirin.  It is not clear from review of the medical evidence currently of record whether that was for coronary artery disease, the left knee condition, or some other medical condition.  Even assuming it was for coronary artery disease or left knee pain, the Board cannot independently assess, given the current record, whether aspirin (an NSAID that may be associated with bleeding) played any role in the Veteran's death.  See Colvin, 1 Vet.App. at 174.  The Board will remand to obtain a medical opinion to resolve these issues.

Finally, if the Veteran's hypertension (or treatment therefore) is a primary or contributory cause of death, then it would be necessary to resolve whether the Veteran's hypertension was etiologically related to his active service including exposure to herbicide agents.  While hypertension is not listed as a presumptive disease under 38 C.F.R. § 3.309(e) and is specifically excluded as being part of ischemic heart disease (which is included on the list), a Veteran may nonetheless prevail on direct service connection although service connection on a presumptive basis is not available. Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).  The National Academy of Science's Institute of Medicine's "Veterans and Agent Orange: Update 2010" concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; see also Notice, 77 Fed. Reg. 47924-47928 (2012).  This epidemiological evidence meets the low threshold for obtaining an opinion regarding the etiology of the Veteran's hypertension if that condition is determined to be a cause of the Veteran's death.

The Board also notes that the claims file does not contain treatment records relating to the Veteran's final illness.  The March 2011 Certificate of Death indicates that the Veteran was an inpatient at a private medical facility (Tanner) when he died.  There are some records from that facility that were supplied by Appellant, but the latest of those records (from April 2010) predate the Veteran's death by nearly a year.  The RO did inform the Appellant of the need for records and supplied her with a blank authorization for release of private medical records.  However, given the terms of this remand and the likelihood that the resolution of the relevant medical questions without resort to speculation requires those records, the Appellant should again be notified regarding the assistance available in obtaining private medical records and provided with the necessary authorization forms.  See 38 C.F.R. § 3.159(c)(1)(i) (noting claimants' duty to cooperate with VA's reasonable efforts to obtain relevant records from private providers).

Accordingly, the case is REMANDED for the following action:

1. Contact the Appellant and request that she provide new or updated authorizations for VA to obtain the Veteran's complete medical records from the private medical facility that treated him for his last illness as specified in the March 2011 Certificate of Death (Tanner), as well as any physician treating him on an outpatient basis for any condition prior to his death.  If the identified records are not obtained, advise the Appellant of that fact and provide her an opportunity to obtain the records.

2.  Only after obtaining as much of the private medical evidence identified above, then obtain an opinion from an appropriate medical provider regarding the following:

* Whether it is at least as likely as not (probability of 50% or greater) that the Veteran's service-connected left knee disability (particularly including any medications taken therefore) was a principal or contributory cause of his death.

* Whether it is at least as likely as not (probability of 50% or greater) that the Veteran's coronary artery disease was a principal or contributory cause of his death.

* It would be helpful if, in explaining the rationale for the requested opinion, the examiner identified each principal and each contributory cause of the Veteran's death.

* If and only if hypertension (or treatment therefore) is identified as a principal or contributory cause of the Veteran's death, then the examiner should provide an opinion regarding whether the Veteran's hypertension was, at least as likely as not, incurred in or otherwise related to the Veteran's military service, including his conceded exposure to herbicide agents (e.g. Agent Orange).

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

A disability will be considered the principal (or primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.

A disability will be considered a contributory cause of death where it contributed substantially or materially, it combined to cause death, or it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.

3.  Readjudicate the appellant's claim.  If the benefit sought on appeal is not granted, the appellant and her representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






